Case 3:20-cv-14590-MAS-DEA Document 54 Filed 03/26/21 Page 1 of 2 PageID: 953
                                                          Matthew Sklar                  McCarter & English, LLP
                                                          Partner                        Four Gateway Center
                                                          T. 973-639-2009                100 Mulberry Street
                                                          F. 973-297-6602                Newark, NJ 07102-4056
                                                          msklar@mccarter.com            www.mccarter.com




          March 25, 2021
          VIA ECF
          Hon. Douglas E. Arpert
          U.S. District Court for the District of New Jersey
          Clarkson S. Fisher Building
          & U.S. Courthouse
          402 East State Street, Room 2020
          Trenton, NJ 08608
          Re: Catalyst Pharmaceuticals, Inc., et al. v. Jacobus Pharmaceutical Company,
              Inc., Civil Action No. 3:20-cv-14590-MAS-DEA; and
                Catalyst Pharmaceuticals, Inc., et al. v. PANTHERx Specialty LLC, et al.,
                Civil Action No. 3:20-cv-17040-MAS-DEA
          Dear Judge Arpert:
          Our firm represents the Defendants in the above-referenced consolidated cases.
          Pursuant to L. Civ. R. 6.1, we respectfully request that the Court extend certain
          deadlines in the pretrial scheduling order (Dkt. No. 42 in Civil Action No. 3:20-14590)
          as follows:

                         Event                   Current Deadline               Extended Deadline
           Defendants Serve Consolidated
           Non-Infringement Contentions
           and Produce Underlying                    03/26/2021                    04/02/2021
           Documents
           (L. Pat. R. 3.2A)
           Defendants Serve Consolidated
           Invalidity Contentions and
           Produce Underlying                        03/26/2021                    04/02/2021
           Documents
           (L. Pat. R. 3.3-3.4)
           Plaintiff Serves Responses to
           Consolidated Invalidity
           Contentions and Produce                   04/16/2021                    04/30/2021
           Underlying Documents (L. Pat.
           R. 3.4A)
           Parties Exchange Claim Terms
           to be Construed
           (L. Pat. R. 4.1(a))                       04/30/2021                    05/07/2021




          ME1 36125792v.1
Case 3:20-cv-14590-MAS-DEA Document 54 Filed 03/26/21 Page 2 of 2 PageID: 954
                                                                                 March 25, 2021
                                                                                        Page 2




              Parties Exchange “Preliminary
              Claim Constructions” and
              Identify Supporting Intrinsic         05/10/2021                 05/17/2021
              and Extrinsic Evidence
              (L. Pat. R. 4.2(a)-(b))
              Parties to Exchange
              Identification of Intrinsic and
              Extrinsic Evidence in
                                                    06/02/2021                 06/09/2021
              Opposition to Other Party’s
              Proposed Constructions
              (L. Pat. R. 4.2 (c))
              Substantial Completion of
                                                    06/18/2021                 06/25/2021
              Document Production
              Parties to File Joint Claim
              Construction and Prehearing
                                                    06/30/2021                 07/07/2021
              Statement
              (L. Pat. R. 4.3)


          We are requesting this extension to provide the parties with additional time to prepare
          patent contention disclosures and underlying document productions, and to extend the
          deadlines that follow the exchange of those materials to accommodate for that
          additional time.

          The aforementioned deadlines have not been previously extended. All of the parties
          in the above-referenced cases consent to this extension request. 1

          If Your Honor approves of this request, we respectfully request that you “so order” this
          letter and have it filed on the docket for the lead case. We thank the Court for its
          consideration.
                                                    So Ordered on this 26th day of March 2021.
          Respectfully submitted,
          s/ Matthew A. Sklar
                                                    ________________________
          Matthew A. Sklar                          DOUGLAS E. ARPERT
          cc:       Counsel of Record (Via ECF)     UNITED STATES MAGISTRATE JUDGE



          1
           The Plaintiffs in the above-referenced cases purport that the Defendant in Civil Action
          No. 3:20-14590 was served with a Summons and a Copy of the Complaint on October
          19, 2020 and the Defendants in Civil Action No. 3:20-17040 were each served with a
          Summons and a Copy of the Complaint on October 21, 2020.

                                                     2
          ME1 36125792v.1
